* Headnote 1. Indictments and Informations, 31 C.J., Section 198.
Dave Griffin appeals from a conviction on a vagrancy charge, and urges reversal on the ground that the affidavit upon which he was convicted was defective and void, in that it failed to charge the time and place of the offense. Several other errors are assigned by appellant, but we shall notice but one, and that is the question as to whether the affidavit was fatally defective in failing to charge the venue.
The affidavit involved was made before a justice of the peace in district No. 2, Pike county, Miss., and after a conviction, before the justice, appeal was taken to the circuit court, where the affidavit was allowed to be amended. After the affidavit was amended, the trial proceeded thereon, over the objection of the appellant, and a conviction was had, which resulted in a sentence of imprisonment *Page 179 
for thirty days in the county jail. The amended affidavit, upon which the appellant was tried, is here set out, to-wit:
"State of Mississippi, Pike County.
"Before me, D.M. Huff, a justice of the peace of said county, in supervisor's district No. 2, H.E. Guy, deputy sheriff makes affidavit that he had good reasons to suspect and from information and belief that Dave Griffin as being a vagrant, leading an idle, immoral, or profligate life, having no property to support him, able to work, and does not work, and no visible means of support, against the peace and dignity of the state of Mississippi.
"H.E. GUY.
"Sworn to and subscribed before me this 28th day of May, 1924.
"D.M. HUFF, J.P."
The affidavit is obviously imperfect in form and substance, but we shall pass upon and condemn it upon one ground only, and that is that it fails to charge the venue of the offense. It does not allege that the offense was committed in supervisor's district No. 2, Pike county, state of Mississippi. The venue is a very essential part of the charge, and the failure pointed out above makes the affidavit fatally defective, and for that reason the judgment of the lower court must be reversed, and the case remanded. Jones v. State, 133 Miss. 801, 98 So. 342.
Reversed and remanded.